Exhibit 10.1
 
LA CORTEZ ENERGY, INC.
FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
TO: [Participant]
 
     To encourage your continued service (your “Service”) as [capacity of
service – employment, office, director, etc. . .] of La Cortez Energy, Inc. (the
“Company”), you have been granted this restricted stock unit award (the “Award”)
pursuant to the Company’s 2008 Equity Incentive Plan, as amended (the “Plan”).
The Award represents the right to receive shares of Common Stock of the Company
subject to the fulfillment of the vesting conditions set forth in this agreement
(this “Agreement”).
 
     The terms of the Award are as set forth in this Agreement and in the Plan.
The Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:
 
     1.     Award
Date:                                                                      
 
     2.     Number of Restricted Stock Units Subject to this Award:      
 
     3.     Vesting Base
Date:                                                                                           
 
     4.     Vesting Schedule: The Award will vest according to the following
schedule:
 

         
Period of Participant's Continuous
       
Service From the
 
Percent of Total Award That is
 
Vesting Base Date
 
Vested
 
 
 
 
           

 
     5.     Conversion of Restricted Stock Units and Issuance of Shares. Upon
each vesting of the Award (each, a “Vest Date”), one share of Common Stock shall
be issuable for each restricted stock unit that vests on such Vest Date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, the Company will transfer such Shares to you upon satisfaction of
any required tax withholding obligations. No fractional shares shall be issued
under this Agreement.
 
     6. Termination of Service. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon termination of your Service for any reason (including as a result of
death or disability). No Shares shall be issued or issuable with respect to any
portion of the Award that terminates unvested and is forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
     7.     Right to Shares. You shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to you.
 
     8.     Taxes.
 
     (a)  Generally. You are ultimately liable and responsible for all taxes
owed in connection with the Award. The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate your tax liability.
 
     (b)  Payment of Withholding Taxes. Prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any domestic
or foreign tax withholding obligation, whether national, federal, state or
local, including any social tax obligation (the “Tax Withholding Obligation”),
you must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.
 
     (c)  Right to Retain Shares. The Company may refuse to issue any Shares to
you until you satisfy the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary payable to you, Shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.
 
      9.     Registration.
 
     (a)  Shares not Registered. The Company does not currently have an
effective registration statement on file with the Securities and Exchange
Commission with respect to the shares of Common Stock subject to the Award.  By
accepting the Award, you represent and agree that none of the Shares will be
distributed in violation of applicable federal and state laws and
regulations.  In addition, you further represent and agree that you are aware
that such securities may not be transferred at any time without (i) registration
under the Securities Act, or (ii) an exemption from such registration and a
written opinion of legal counsel addressed to the Company that the proposed
transfer of the Shares may be effected without registration under the Securities
Act, which opinion must be in form and from counsel reasonably satisfactory to
the Company.  You further represent and agree that you are acquiring the Award
and will acquire any Shares for investment and without any present intention to
sell or distribute the Shares.
 
     (b)  Legends.  Each share certificate evidencing the Shares issued
hereunder shall be endorsed with the following legends:
 
          (i)                      “THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH  RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN
EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR   APPLICABLE STATE SECURITIES
LAWS”; and
 
 
 

--------------------------------------------------------------------------------

 
 
          (i)                       Any legend required by any applicable state
securities laws.
 
     10. Award not Transferable. Neither the Award nor any Restricted Stock Unit
included therein may be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise), and shall not be subject to
execution, attachment or similar process.  Upon any attempt to transfer, pledge,
hypothecate or otherwise dispose of the any Restricted Stock Unit included in
the Award or of any right or privilege conferred by the Plan contrary to the
provisions thereof or the provisions of this Agreement, or upon the sale, levy
or attachment or similar process upon the rights and privileges conferred by the
Plan, such Restricted Stock Units shall thereupon terminate and become null and
void.
 
     11. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your service contract, if any; (f) the Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) the future value of the Common Stock subject
to the Award is unknown and cannot be predicted with certainty, (h) neither the
Plan, the Award nor the issuance of the Shares confers upon you any right to
continue in the Service (or any other relationship with) the Company or any
Subsidiary, and (i) the grant of the Award will not be interpreted to form an
employment relationship with the Company or any Subsidiary.
 
     12.     Professional Advice. The acceptance of the Award and the sale of
Shares issued upon vesting of any Restricted Stock Units may have consequences
under federal and state tax and securities laws which may vary depending upon
the individual circumstances of the Participant.  Accordingly, the Participant
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to the Award.  Without limiting other matters to be considered with
the assistance of the Participant’s professional advisors, the Participant
should consider: (a) the merits and risks of an investment in the Shares
issuable upon vesting of any Restricted Stock Units; and (c) any resale
restrictions that might apply to such Shares under applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
 
     13.     Execution of Award Agreement. Please acknowledge your acceptance of
the terms and conditions of the Award by signing the original of this Agreement
and returning it to the Company.
 

         
Very truly yours,
         
LA CORTEZ ENERGY, INC.
                                 
By:
   
 
   
Name:
   
 
   
Title:
   
 



 
 
 

--------------------------------------------------------------------------------

 


ACCEPTANCE AND ACKNOWLEDGMENT
 
 
     I, a resident of                   (state, or country if other than U.S.),
accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement and the Plan, and
acknowledge that I have read them carefully and that I fully understand their
contents.
 

         
Dated:
       
 
                           
Taxpayer I.D. Number
 
[Participant]
             
Address:
           
 
   
 
   
 
   
 

 
 
 

--------------------------------------------------------------------------------

 